Citation Nr: 1701788	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-06 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent for pituitary tumor (prolactinoma) with associated hypothyroidism and hypogonadism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1984 to March 1989 and from May 1989 to September 2007.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia (hereinafter Agency of Original Jurisdiction (AOJ)).  

In his March 2012 VA Form 9 Substance Appeal, the Veteran requested a videoconference hearing before a member of the Board.  He was scheduled for a hearing in August 2016, however, the record reflects that the hearing was canceled by the Veteran.  As such, the request for the hearing is considered withdrawn.  38 C.F.R. § 20.702(e) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran appeals the denial of an initial evaluation higher than 10 percent for pituitary tumor (prolactinoma) with associated hypothyroidism and hypogonadism.  His disability is rated under Diagnostic Codes 7915-7903.  DC 7903 evaluates hypothyroidism, while DC 7915 addresses benign neoplasms of the endocrine system.  

DC 7915 instructs that benign neoplasms of any specified part of the endocrine system are to be rated as residuals of endocrine dysfunction.  38 C.F.R. § 4.119.  Under Diagnostic Code 7903 a 30 percent rating is warranted for hypothyroidism involving fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted for hypothyroidism involving muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted for hypothyroidism involving cold intolerance, muscle weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119.  

The evidence shows that the Veteran was last examined for VA compensation purposes in June 2012.  While the June 2012 VA examination addressed the Veteran's complaints of constipation, the remaining criteria necessary for a rating of 30 percent or higher under DC 7903 were not addressed during the examination.  Specifically, there was no discussion of whether his disability results in fatigability, muscular weakness, mental disturbance, weight gain and/or mental sluggishness, i.e. residuals that warrant a rating of 30 percent or higher under DC 7903.  

In his December 2010 notice of disagreement, the Veteran reported that he has "mental sluggishness" and that he takes medication to help maintain his focus and because he has difficulty remembering things and thinking clearly.  He also reported residuals of headaches, vision problems, hearing problems and dizziness which he stated were related to the tumor and/or his medications.  As the Veteran has reported mental sluggishness and other residuals relating to his disability that were not addressed during the June 2012 VA examination, the Board finds that another VA examination is warranted for adequate adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any outstanding VA outpatient treatment records relating to the Veteran's disability since April 2015.  

2.  Thereafter, afford the Veteran an appropriate examination to determine the current severity of his pituitary tumor (prolactinoma) with associated hypothyroidism and hypogonadism.  In accordance with the latest worksheets for rating endocrine disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his pituitary tumor (prolactinoma) with associated hypothyroidism and hypogonadism.  The examiner must document whether the Veteran's disability causes fatigability, muscular weakness, mental disturbance, weight gain, constipation, cold intolerance, cardiovascular involvement, bradycardia (less than 60 beats per minute), sleepiness and/or mental sluggishness.  The examiner is to be provided access to VBMS and Virtual VA.  A detailed rationale for all opinions expressed should be provided.

3.  Upon completion of the above requested development and any additional development deemed appropriate to include consideration of referral for extraschedular consideration, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

